 



Exhibit 10.22

 

SECOND AMENDING AGREEMENT

 

THIS AGREEMENT made as of the 30th day of April 2020

 

BETWEEN:

 

JERRY ZARCONE

 

(hereinafter referred to as “Jerry”)

 

- and –

 

TARGET GROUP INC.

 

(hereinafter referred to as “TGI”)

 

- and –

 

CANARY RX INC.

 

(hereinafter referred to as “Canary”)

 

- and –

 

VISAVA INC.

 

(hereinafter referred to as “Visava”)

 

- and –

 

CANNAKORP INC.

 

(hereinafter referred to as “CannaKorp”)

 

(Canary, Visava and CannaKorp collectively referred to as the “Subsidiaries”)

 

WHEREAS:

 

A.Jerry and TGI entered into a Loan Agreement made as of the 20th day of
December 2019 (the “Loan Agreement”).

 

B.All capitalized terms shall have the meanings ascribed to them in the Loan
Agreement unless otherwise defined herein.

 

C.By First Amending Agreement made as of the 11th day of March 2020, the Parties
hereto did amend the Loan Agreement.

 

D.The Parties are desirous of amending the Loan Agreement upon the terms and
provisions of this Agreement.

 



- 1 -

 

 

NOW THEREFORE THIS AGREEMENT WITNESSETH that in consideration of the respective
covenants and agreements hereinafter contained and the sum of One Dollar ($1.00)
now paid by the parties hereto each to the other (the receipt and sufficiency of
which is hereby acknowledged by each of the parties hereto), the parties hereto
agree as follows:

 

1.The Parties hereby declare and confirm that the Recitals are true and accurate
and form integral terms and provisions of this Agreement.

 

2.Notwithstanding the terms and provisions of the Loan Agreement and, and in
particular, not all of the Security has been procured to the satisfactory of
Jerry, and in particular, the owner of the Premises (the “Landlord”) has refused
to consent to the granting of a registered first charge over and to Canary’s
right, title, and interest in and to the Lease and the Premises upon terms and
provisions satisfactory to Jerry (“Charge of Lease Security”), and
notwithstanding that Jerry is presently in discussions with the Landlord in
respect thereof, the parties acknowledge and agree that TGI and the Subsidiaries
are and remain in default of the Loan Agreement for failure to procure the
Charge of Lease Security, as aforesaid, which default shall persist unless and
until the procurement of the Charge of Lease Security upon terms and provision
satisfactory to Jerry in his sole and absolute discretion.

 

3.The Loan be and same is hereby increased by the principal amount of a further
One Hundred Thousand ($100,000.00) Dollars (CDN) (the “Second Additional Loan”)
upon the following terms and provisions:

 

(a)The Second Additional Loan shall be repayable upon demand;

 

(b)The Second Additional Loan shall be subject to a Lender’s Fee in the amount
of Ten Thousand ($10,000.00) Dollars (CDN), which shall be deducted and paid for
from the second advance thereunder;

 

(c)The Second Additional Loan shall be subject to an interest rate equal to
3.0416% per month (being 43.26% per annum), calculated monthly, not in advance;

 

(d)Prior to demand, the Borrower and Subsidiaries shall make monthly payments of
interest only, as calculated pursuant to Section 3(d) hereof on the 1st day of
each and every month; and

 

(e)All monies owing under the Second Additional Loan be and same shall be
guaranteed by the Subsidiaries and secured under the Security.

 

4.TGI and the Subsidiaries shall execute, deliver, and register within a
reasonable time following presentation thereof by Jerry or his counsel (but in
no event more than five (5) business days following such presentation) in order
to give full effect to the terms and provisions of the Second Additional Loan,
as aforesaid, and shall also promptly do or cause to be done all other acts and
things, execute and deliver or cause to be executed and delivered all agreements
and documents and provide any further assurances, undertakings and information
in order to give full effect to this Agreement.

 



- 2 -

 

 

5.Except as modified by this Agreement, the Loan Agreement shall be unamended
and shall be and shall remain in full force and effect. Also, to the extent that
any term or provision of this Agreement conflicts with any term or provision of
the Loan Agreement, the terms and provision of this Agreement shall prevail.

 

6.This Agreement may be executed by the Parties in separate counterparts each of
which when so executed and delivered to each other shall be deemed to be and
shall be read as a single agreement among the parties.

 

7.Execution of this Agreement by either of the Parties may be evidenced by
delivery of a faxed or electronically mailed transmission of such party’s
signature and such faxed or electronically mailed signature shall be deemed to
constitute the original signature of such party.

 

8.This Agreement is governed by and is to be construed and interpreted in
accordance with, the laws of the Province of Ontario and the laws of Canada
applicable in that Province.

 

9.This Agreement constitutes the entire agreement between the Parties pertaining
to the subject matter of this Agreement and supersedes all prior agreements,
understandings, negotiations and discussions, whether oral or written, of the
Parties, and there are no representations, warranties or other agreements
between the Parties in connection with the subject matter of this Agreement
except as specifically set out in this Agreement.

 

Each of the Parties has executed and delivered this Agreement as of the date
first above written.

 

SIGNED IN THE PRESENCE OF )     )     )       ) /s/ Jerry Zarcone   Witness )
JERRY ZARCONE           TARGET GROUP INC.     Per:           /s/ Rubin
Schindermann       Name: Rubin Schindermann     Position: Director           /s
Saul Niddam       Name: Saul Niddam     Position: Director           /s/ Frank
Monte       Name: Frank Monte     Position: Director

 



- 3 -

 

 

    /s/ Anthony Zarcone       Name: Anthony Zarcone     Position: Director      
          /s/ Barry Katzman       Name: Barry Katzman     Position: Director    
      We have authority to bind the Corporation           CANARY RX INC.    
Per:           /s/ Anthony Zarcone       Name: Anthony Zarcone     Position:
President & CEO           VISAVA INC.     Per:           /s/ Anthony Zarcone    
  Name: Anthony Zarcone     Position: President & CEO           CANNAKORP INC.  
  Per:           /s/ Saul Niddam       Name: Saul Niddam     Position: CEO

 



- 4 -

